DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A reader may not obtain any information about the invention from the current title other than a generic computing device.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 12-13, and 17-19 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Zhou (U.S. Pub. 2012/0114229 A1).
Regarding claim 1, Zhou teaches a method to identify a position in a figure corresponding to a position in an image (Fig. 2, and related descriptions) comprises: 
                storing, by a computer, a plurality of the first positions in the image captured by an imaging device and a plurality of the second positions corresponding to the plurality of the first positions in the figure corresponding to the image as a relationship (paragraphs [0008], [0016]-[0018], [0063]-[0064], Ground control points in the image and a corresponding map), 
                acquiring, by a computer, the third position involving a target in the image (Figs. 1 and 6, object in the image 45, and any pixels of the object), 
                generating, by a computer, a fourth position in the figure corresponding to the third position, using a positional relationship between a part of the plurality of the first positions and the third position and a part or all of the relationship (paragraphs [0067]-[0074], any points in the resulting image/map).
Regarding claim 2, Zhou teaches wherein a part of the plurality of the first positions is three first positions closest to the third position among the plurality of the first positions (paragraphs [0070], [0072], bilinear interpolation algorithm and nearest neighbor resampling algorithm would identify the closest three GCPs to the third position.).
Regarding claim 6, Zhou teaches the method includes obtaining, by a computer, one of the second positions after obtaining one of the first positions (paragraph [0018], calculating ground control point G from the equation).
Regarding claim 7, Zhou teaches the method includes displaying, by a display device displaying the figure, the first position after obtaining the one of the first positions and before obtaining the one of the second positions by a computer (paragraph [0016], “The digital video camera is capable of taking at least two digital video image frames.” Displaying is inherent. Also see Figs. 3-4, screen shots).
Regarding claim 9, Zhou teaches the method includes obtaining, by a computer, one of the first positions after obtaining one of the second positions (paragraphs [0062]-[0064], corners of the image).
Regarding claim 12, Zhou teaches a system (Figs. 1 and 2, and related descriptions) comprising of 
                a storing unit to store a plurality of the first positions in the image captured by an imaging device and a plurality of the second positions corresponding to the plurality of the first positions in a figure corresponding to the figure as a relationship (paragraphs [0008], [0016]-[0018], [0063]-[0064], Ground control points in the image and a corresponding map), 
               an acquiring unit to acquire the third position involving a target in the figure (Figs. 1 and 6, object in the image 45, and any pixels of the object), and 
                a generation unit to generate a fourth position in the figure corresponding to the third position, using a positional relationship between a part of the plurality of the first positions and the third position and a part or all of the relationship (paragraphs [0067]-[0074], any points in the resulting image/map).
 Regarding claim 13, Zhou teaches wherein a part of the plurality of the first positions is three first positions closest to the third position among the plurality of the first positions (paragraphs [0070], [0072], bilinear interpolation algorithm and nearest neighbor resampling algorithm would identify the closest three GCPs to the third position.).
Regarding claim 17, Zhou teaches the system includes an obtaining unit to obtain the first positions and the second positions, wherein the obtaining unit obtains one of the second positions after obtaining one of the first positions (paragraph [0018], calculating ground control point G from the equation).
Regarding claim 18, Zhou teaches the system includes an obtaining unit to obtain the first positions and the second positions, wherein the obtaining unit obtains one of the first positions after obtaining one of the second positions (paragraphs [0062]-[0064], corners of the image).
Regarding claim 19, Zhou teaches a non-transitory computer readable medium containing a program operating a computer by a method according to claim 1 (paragraph [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 8, Zhou suggests the method includes continuing to display, by a displaying device displaying the figure, the first positions obtained by a computer until finishing the obtaining of the plurality of the first positions (paragraphs [0016]-[0018], real-time processing. Also see Figs. 3-4 for displaying screen shots).
Regarding claim 10, Zhou suggests the method includes displaying, by a display device displaying the figure, the second position after obtaining one of the second positions and before obtaining one of the first positions by a computer (paragraphs [0016]-[0018], real-time processing. Also see Figs. 3-4 for displaying screen shots).
Regarding claim 11, Zhou suggests the method includes continuing to display, by a display device displaying the figure, the second positions obtained by a computer until finishing the obtaining of the plurality of the second positions (paragraphs [0016]-[0018], real-time processing. Also see Figs. 3-4 for displaying screen shots).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claims 2 and 13 above, and in view of Kapur et al (Jay P. Kapur, David P. Casasent, "Geometric correction of SEM images,"Proc. SPIE 4044, Hybrid Image and Signal Processing VII, (17 July 2000), SPIEDigitalLibrary.org/conference-proceedings-of-spie).
Regarding claims 3 and 14, Zhou remains as applied to claims 2 and 13 above, respectively. However, Zhou does not teach wherein the generating the fourth position includes using a side of an triangle comprising from the three first positions, as in claim 3; or wherein the generation unit to generate the fourth position uses a side of an triangle comprising from the three first positions, as in claim 14.
Kapur et al, in the same field of endeavor, teaches generating the fourth position including using a side of an triangle comprising from the three first positions (Page 170, Fig. 7a; Page 173, Fig. 11, triangulation over ground control points. Page 174, last paragraph – page 175 first paragraph, using the triangle sides to determine where the point is located relative to the triangle T.). As Kapur et al is combined with Zhou, one would obtain the claimed feature. The implementation of the combination may be done by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems as shown in Zhou and Kapur et al to obtain the claimed features.
Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 15, citer prior art references, and other references of the record discloses various limitations of the claims, including the claims they are dependent of. However, the prior art failed to disclose all limitations of the claims, including the claims they are dependent of, and to show the obviousness of the claims as a whole to  a person having ordinary skill in the art before the effective filing date of the claimed invention. Claims 5 and 16 are dependent of claims 4 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references in form 892 are relevant to the current applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613